Citation Nr: 0816025	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
temporomandibular articulation prior to May 24, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular articulation after May 24, 2006.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1990 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  On February 15, 2006, temporomandibular articulation was 
manifested by inter-incisal range of motion of 24 
millimeters.

3.  Since May 24, 2006, there is no evidence of inter-incisal 
range of motion between 11 and 20 millimeters  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for 
temporomandibular articulation prior to May 24, 2006 were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 38 C.F.R. § 4.150,  Diagnostic 
Code 9905 (2007).

2.  Since May 24, 2006, the criteria for a rating in excess 
of 20 percent for temporomandibular articulation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 38 C.F.R. § 4.150,  Diagnostic 
Code 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his/her possession that pertains to the 
claim.  Id. at 120-21.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

A July 2005 letter provided the veteran with notice of the 
information and evidence necessary to substantiate her claim 
for an increased rating.  This letter informed the veteran 
that an increased rating requires evidence that a disability 
has worsened. This letter explained VA's duty to assist the 
veteran with the development of her claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in her possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A July 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, the 
veteran was informed that an increased rating required 
evidence of an increase in the severity of a disability.  The 
veteran was advised of this requirement in the July 2005 VCAA 
letter.  The August 2006 Supplemental Statement of the Case 
(SSOC) provided the veteran with notice of the specific 
measurement required to establish entitlement to the next 
higher rating.  Therefore, any error with respect to notice 
was not prejudicial to the veteran.     

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
evidence, including service medical records and post-service 
VA medical records, was obtained and associated with the 
claims file.  The veteran was afforded a VA examination.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  
II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's disability has been rated according to 
Diagnostic Code (DC) 9905, which pertains to limited motion 
of temporomandibular articulation.  Under DC 9905, when the 
range of lateral excursion about the temporomandibular 
articulation is within 0 to 4 millimeters (mm) or when the 
range of inter-incisal motion about the temporomandibular 
articulation is from 31 to 40 mm, a 10 percent rating is 
warranted; an inter-incisal range of 21 to 30 mm warrants a 
20 percent rating; an inter-incisal range of 11 to 20 mm 
warrants a 30 percent rating; and an inter-incisal range of 
zero to 10 mm warrants a 40 percent evaluation.  Ratings for 
limited inter-incisal movement may not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2007).

In this case, a December 2002 rating decision granted service 
connection for limited motion, temporomandibular articulation 
and assigned a 10 percent rating.  The veteran submitted a 
claim for an increased rating in June 2005.  She veteran 
alleged that her condition had progressively worsened.  A 
September 2005 rating decision continued the 10 percent 
rating.  A July 2006 rating decision increased the evaluation 
to 20 percent, effective May 24, 2006, the date of a VA 
examination.    

A.  Prior to May 24, 2006

A VA treatment record dated in February 2005 reflects that 
the veteran reported that her right temporomandibular joint 
had been bothering her for 12 years.  She reported that the 
right joint hurt with extreme opening.  Physical examination 
noted tenderness over the joint.  There was no muscle of 
mastication tenderness.  Occlusion was good.  The veteran 
could open to 42 millimeters.  There was clicking and popping 
of the right temporomandibular joint.  There was no crepitus.  
Lateral excursion was noted as good. 

In June 2005, the veteran requested an increase in her 
compensation benefits and indicated that her condition had 
gotten worse.  

VA treatment records dated on February 15, 2006 show that the 
veteran reported a six-week history of limited opening of the 
mandible.  It was noted that the veteran  had opening of 19 
millimeters and her complaints of her condition growing worse 
prior to that finding.  VA medical records reflect that the 
veteran subsequently underwent manipulation of the mandible 
under sedation and injection of therapeutic medication under 
sedation.  The veteran had opening of 19 millimeters with 
pain in the right temporomandibular joint after the 
procedure.  

VA treatment notes dated one week after the manipulation 
procedure show that the veteran reported that the feeling of 
"locking" in the right temporomandibular joint had 
resolved.  She reported that she did not feel that the range 
of motion of the jaw had changed.  A mandible opening of 24 
millimeters was noted.  

The Board finds that a 20 percent rating is warranted for the 
veteran's service-connected temporomandibular articulation 
for the time period prior to May 24, 2006, based on the 
February 2006 treatment records which noted inter-incisal 
range of motion of 19 millimeters.  The Board finds that a 
rating in excess of 20 percent is not warranted during the 
time period prior to May 24, 2006.  Although the VA treatment 
records did note a finding of 19 millimeters on February 15, 
2006, there were no other findings of inter-incisal range of 
motion between 11 and 20 millimeters during this time period, 
and the VA treatment records indicated that the veteran had a 
range of motion of 24 millimeters several days after 
undergoing manipulation.  Accordingly, the Board finds that a 
20 percent rating is appropriate during this time period.  

B. Since May 24, 2006

On May 24, 2006, the veteran underwent a VA dental and oral 
examination.  The examiner noted that the claims file was 
reviewed.  The examiner noted that the veteran developed 
bilateral preauricular pain and popping in 1991.  The veteran 
reported ongoing pain and occasional popping, primarily on 
the right side.  The examiner noted that the veteran had a 
steroid injection into the temporomandibular joint in 
February 2006 with one week of relief of symptoms.  The 
veteran reported that she had lost more than five pounds and 
ate primarily soft food.

On physical examination, the examiner noted right masseter 
pain and palpatory pain.  The examiner stated that there was 
impairment of masticatory function due to loss of motion.  
Inter-incisal range of motion was 30 millimeters.  Lateral 
excursion was eight millimeters.  The examiner indicated that 
there was no bone loss of mandible, maxilla, or hard palate.  
The examiner diagnosed severe right-sided myofascial pain 
dysfunction and mandibular hypomobility with 30 millimeter 
inter-incisal opening.  

VA medical records dated in June 2006 show that the veteran 
received trigger point injections in the right 
temporomandibular joint and reported increased opening with 
that intervention.  

Based on the findings discussed above, the Board finds that a 
rating in excess of 20 percent is not warranted after May 24, 
2006.  The evidence above reflects that since May 24, 2006, 
the veteran's temporomandibular joint disability has been 
manifested by ongoing pain, occasional popping and with an 
inter-incisal opening of 30 millimeters.  The criteria for a 
rating in excess of 20 percent are not satisfied, as there is 
no evidence during this time period of inter-incisal range of 
11 to 20 millimeters.  See 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2007).  The Board has considered DeLuca and 
acknowledges the veteran's difficulty with pain and 
impairment of masticatory function.  However, even 
considering the veteran's complaints of pain,  the evidence 
does not show does not demonstrate severity of impairment 
necessary to establish the level of impairment necessary for 
an evaluation higher than 20 percent.  Accordingly, the Board 
concludes that there is a preponderance of the evidence 
against the veteran's claim for an increased rating after May 
24, 2006.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, because there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt may not be resolved in the veteran's favor.  
Rather, as there is a preponderance of the evidence against 
the claim, it must be denied.

C.  Extraschedular considerations

Finally, the Board notes that there is no evidence that the 
veteran's temporomandibular articulation has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2007) for the assignment of an extraschedular 
evaluation.


ORDER

A 20 percent rating is granted for temporomandibular 
articulation prior to May 24, 2006, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  To this extent, the appeal is allowed.  

After May 24, 2006, a rating in excess of 20 percent for 
temporomandibular articulation is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


